DETAILED ACTION
This Office Action is in response to Applicants Application filed on November 11, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 11, 2020 has been considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor suggest in detail receiving call propensity source data that include a first percentage of call propensity source data that correspond to presence of post-visit phone calls to a customer service of an entity after some customer visits to a website of the entity and a second percentage of call propensity source data that correspond to absence of post-visit phone calls to the customer service after other customer visits to the website; training a machine-learning model based on a plurality of features in the training data set to generate a trained machine-learning model; and in response to the trained machine-learning model being validated via the test data set, applying the trained machine-learning model to multiple features included in at least one of corresponding website activity data and corresponding activity error data of a customer to generate a probability score that measures a likelihood of the customer calling the customer service regarding an issue that is unresolved via the website in combination with all the elements of the independent claims.
5.	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
June 28, 2022